Case 1:21-cv-00850-CM Document 21 Filed 07/23/21 Page 1of1
Case 1:21-cv-00850-CM Document 20 Filed 07/21/21 Page 1of1

  
   

( FICES OF Louis Md. Leon, Esq.
associate
AM CAFARO ADMITTED IN NY

Tima): Hoon‘e calaresg. cog

William Cafara, bsq.

Partner

ADMITTED IN NY, CA, MD & TX
Email: boafarog-catiaroesa cot

 

Amit Kumar, Esq. [08 West 39" Street, Suite 602 Matthew 8. Blum, Esq.

Managing Attorney New York, New York 10018 Of Counsel

ADMITTED IN NY & NI Telephone; 212.583.7400 ADMITTED IN NY

Email: vkunarcdcataroesy.cou Facsimile: 242.383.7404 Email blanco farsesg. cot
WM cen rave cond

Andrew S. Birzin, bsq. |

OF Cornsel 7 25/ 2 t

ADMITTED IN NY. FL & DC
July 21, 2021 Ok.

Via Electronic Case Filing
Chief Judge Coleen McMahon
United States District Court
Southern District of New York
500 Pearl Street,

New York, New York 10007

 

Re: Frasier v. Johnson Controls. et al.
Case No.: 1:21-cv-00850 (CM)

Your Honor:

This firm represents the Plaintiff in the above-referenced discrimination action against
Defendant. We write concerning the Court's Order, dated 7/21/21, and to request that the Court
permit the parties to submit a stipulation of dismissal by August 13, 2021,

The parties arrived at a settlement in principle at mediation, with the anderstanding that the
remaining terms and conditions would be fleshed out in a mutually-agreeable settlement agreement.
The partics are still discussing the agreement and, as such, would like to file the stipulation of
dismissal by August 13,2021. We note that, although the mediator filed a final report informing the
Court that a settlement had been reached, the Court did not direct the parties to file a stipulation of
dismissal by a date certain or enter a conditional Order of dismissal. Accordingly, we respectfully
ask that the Court permit the parties to file their formal stipulation of dismissal by the requested date.
Prior to making this request, we attempted to contact defense counsel for his input, but we were not
able to reach him,

We thank the Court for its attention and consideration to this request,

Respectfully Submitted,

 

 

by . Ish
. USDC SDNY : Louis M. Leon, Esq.
DOCUMENT
ELECTRONICALLY FILED
DOC #:

 

 

 

 

DATE FILED: 7128

 

peer

 

 
